Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Pamela Sue Bond appeals the district court’s order dismissing the civil action she brought against the United States Department of Education. We have reviewed the record and find no reversible error. Accordingly, although we grant Bond leave to proceed on appeal in forma pauperis, we affirm the district court’s order. See Bond v. U.S. Dep’t of Educ., No. 4:14-cv-00013-JLK-RSB, 2014 WL 4093343 (W.D.Va. Aug. 18, 2014). We deny Bond’s motions for the preparation of a transcript at Government expense and for an update as to the status of her student loan. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.